DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/11/2022 As directed by the amendment: claims 7 and 15 have been amended and claims 15-16 have been withdrawn.  Thus, claims 1-16 are presently pending in this application. 
Election/Restrictions
Applicant’s election without traverse of invention I, a marking body device, in the reply filed on 07/11/2022 is acknowledged.
Claims 15-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
The restriction of invention I from invention II remains proper as the device as claimed can be made with a materially different method (such as by cutting several sheets of shape memory material that can then be welded together to form a tube). Additionally, the method claim 15 requires search in a separate classification from the device claim, due to the steps involved. Furthermore, finding the device would not necessarily have the steps required by the method. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and claim 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hornscheidt et al (US 20190201160 A1), herein referenced to as Hornscheidt. 
In regards to claim 1, Hornscheidt discloses: A marking body 100’’’’’ (see Figs. 8a-c, [0110]-[0111]) comprising: a self-expanding structure the structure of 100’’’’’ (see [0110]-[0111]) of a shape-memory metal (see [0033], shape-memory alloy, nitinol), wherein the shape-memory metal nitinol/shape-memory alloy forms a tubular structure (see Figs. 8a-c, 100’’’’’ comprises a tubular structure) that has at least two elongated openings the slits 112’’’’ (see Figs. 8a-c, [0111]) along its length the length of 100’’’’’ that extend no further than from a head section proximal 111’’’’’ (see Figs. 8a-c, [0111]) to a foot section distal 111’’’’’ of the tubular structure, wherein the tubular structure comprises at least one stripe 113’’’’’ (see Figs. 8a-c, [0111]) of shape-memory metal shape-memory alloy/nitinol located between two adjacent elongated openings the slits 112’’’’’, and wherein the tubular structure is configured to be compressed when in an application condition and configured to be stretched when in a non-application condition (see [0111], in the relaxed state the stripes 113’’’’’ are expanded, hence stretched).
The language, " configured to be compressed when in an application condition," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hornscheidt meets the structural limitations of the claim, and since it is made of a shape-memory alloy, when submitted to enough of the natural forces and pressures of the human tissue, can be compressed when applied/implanted.
In regards to claim 2, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt further discloses: wherein the head section proximal 111’’’’’ is a head collar (see Figs. 8a-c, the element is a collar at the end) and the foot section distal 111’’’’’ is a foot collar (see Figs. 8a-c, the element is a collar at the end).
	In regards to claim 3, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt further discloses: wherein the elongated openings the slits 112’’’’’ run at least partially in parallel to each other (the slits are parallel, see Figs. 8A-C) and/or the openings are cuts and/or recesses running axially (the slits run axially between the head section and the foot section) or helically (not being examined here as an optional claim limitation) between the head section proximal 111’’’’’  and the foot section distal 111’’’’’.  
	In regards to claim 4, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt further discloses: wherein the shape-memory metal shape-memory alloy is nitinol (see [0033], nitinol). 
	In regards to claim 5, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt further discloses: wherein the tubular shape memory structure shape-memory alloy of 100’’’’’ is a sheet bent into a tube that is closed on a long side (not being examined here as an optional claim limitation), a sheet bent into a tube that still has an opening slit along a long side (not being examined here as an optional claim limitation), or a tube (is a slit tube, see [0109]).  
In regards to claim 13, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt further discloses: when in the application condition, the tubular structure has a diameter in a range of 2 mm to 15 mm inclusive (see [0030], 2.0-4.0mm, which is in the range of 2 mm to 15 mm, and this is the diameter of the widest portion of the device), in its most widely protruding point, and a length in a range of 2 mm to 15 mm inclusive (see [0083], length between 3 mm and 6 mm, which is in between 2 mm to 15 mm, LM being the length of the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt.
In regards to claim 9, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: further comprising a closure element holding the head section and/or the foot section of the tubular structure.
However, a variant embodiment of Hornscheidt teaches a marking body 100’’’ with a tubular structure, a strip 102’’’, a head section, and a foot section. Hornscheidt further teaches: a closure element 107’’’ (see Fig. 6, [106]) holding the head section and/or the foot section of the tubular structure (107’’’ is on both sections).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of a variant embodiment of Hornscheidt and have a closure element. Motivation for such can be found in Hornscheidt, as the cap can act as a clamp for the stripes (see [0106]). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt in view of Rudakov et al (US 20140371778 A1), herein referenced to as “Rudakov”. 
	In regards to claim 6, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: wherein the marking body has an anchor. 
However, Rudakov in a similar field of invention teaches an implantable device 1500 (see Figs. 29G-29I) with a body 1500, strips 1520, slits defined by the spaces between 1520, a head section 1510b, and a foot section 1510a. Rudakov further teaches: the body has an anchor 1530 (see Figs. 29G-I, [0597]-[0598]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of Rudakov and have the marking body has an anchor. Motivation for such can be found in Rudakov, as the prongs can limit separation of the two ends of the marking body by engaging each other and because of this engagement can limit the movement of the strips (see [0597]-[0598]). 
In regards to claim 7, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: wherein the at least one strip has at least one anchor along a circumferential direction and/or along its length, wherein the anchor is formed by a tab provided by one or several cuts or recesses that is/are introduced into the strip, wherein the tab has a root via which the tab is radially movably connected to the strip, and wherein the root is continually adjacent to the head section or the foot section or offset against it.
However, Rudakov in a similar field of invention teaches an implantable device 1500 (see Figs. 29G-29I) with a body 1500, strips 1520, slits defined by the spaces between 1520, a head section 1510b, and a foot section 1510a. Rudakov further teaches: wherein the at least one strip 1520 has at least one anchor 1530 (see Figs. 29G-29I, [0597]-[0598]) along a circumferential direction (1530 comes off circumferentially from 1520) and/or along its length (1530 is along a length of 1520), wherein the anchor 1530 is formed by a tab 1530 is a tab that comes off of 1520 provided by one or several cuts or recesses (see annotated Fig. 29H below) that is/are introduced into the strip 1520, wherein the tab has a root (see annotated Fig. 29H below) via which the tab is radially movably connected to the strip, and wherein the root (see annotated Fig. 29H below) is continually adjacent to the head section 1510b or the foot section 1510b (the prongs are adjacent by being near the foot and head sections) or offset against it (the prongs are offset by being near but not a part of/against the foot or head sections).

    PNG
    media_image1.png
    661
    596
    media_image1.png
    Greyscale

The language, " the tab is radially movably connected to the strip," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Rudakov meets the structural limitations of the claim, and is capable of the tabs being radially moveably connected, as it is disclosed that Rudakov is made of a flexible/shape memory material, therefore the tabs would be able to be bent and moved back into an original shape (see [0016]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of Rudakov and have wherein the at least one strip has at least one anchor along a circumferential direction and/or along its length, wherein the anchor is formed by a tab provided by one or several cuts or recesses that is/are introduced into the strip, wherein the tab has a root via which the tab is radially movably connected to the strip, and wherein the root is continually adjacent to the head section or the foot section or offset against it. Motivation for such can be found in Rudakov, as the prongs can limit separation of the two ends of the marking body by engaging each other and because of this engagement can limit the movement of the strips (see [0597]-[0598]). 
In regards to claim 8, the combination of Hornscheidt and Rudakov teaches: the marking body according to claim 7, see 103 rejection above. Rudakov further teaches: wherein the cut or cuts are U-shaped (see annotated Fig. 29H below claim 7) or W-shaped (not being examined here as an optional limitation), and wherein the tab 1530 has several ends in its head area (each cut, and therefore each tab has two prongs/heads, therefore two ends). 
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hornscheidt in view of Leopold et al (US 20070093726 A1), herein referenced as “Leopold”.
In regards to claim 10, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: wherein an elongated body is arranged in the tubular structure, and wherein the elongated body comprises a material selected from the group consisting of ferromagnetic metals and alloys, shape-memory metals and polymers, and combinations thereof.  
However, Leopold in a similar field of invention a marking body 80 (see Figs. 10A-10C) with a tubular structure (see Figs. 10A-10C). Leopold further teaches: wherein an elongated body 88 (see Figs. 10A-10C, [0061]-[0063]) is arranged in the tubular structure (88 in on an inner portion of the tubular structure 88) and wherein the elongated body 88 comprises a material selected from the group consisting of ferromagnetic metals and alloys (this will be selected for examination; stainless steel, see [0061]), shape-memory metals and polymers and combinations thereof.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of Leopold and have a marking body with an elongated body made of stainless steel within the tubular structure. Motivation for such can be found in Leopold, as stainless still will not biodegrade and be visualized by MRI (see [0061]). 
In regards to claim 14, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: a method of using the marking body, the method comprising: applying the marking body to a tumor cell in a tissue.
However, Leopold in a similar field of invention a marking body 80 (see Figs. 10A-10C) with a tubular structure (see Figs. 10A-10C). Leopold further teaches: applying the marking body 80 to a tumor cell in a tissue (see [0007]-[0008], the marking body is used for detection and treatment of cancer, by being placed at a biopsy site). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of Leopold and have a marking body be applied to a tumor cell in a tissue. Motivation for such can be found in Leopold, as this will reduce the number of procedures that patients must undergo in detection and treatment of cancer (see [0008]).
Claims 11-12 are rejected under a variant interpretation of Leopold.
In regards to claim 11, Hornscheidt discloses: the marking body according to claim 1, see 102 rejection above. Hornscheidt does not explicitly disclose: further comprising a housing of a hydrophilic swelling substance, wherein the self-expanding structure of the shape-memory metal is present when compressed in the housing.
However, Leopold in a similar field of invention a marking body 80 (see Figs. 10A-10C) with a tubular structure (see Figs. 10A-10C). Leopold further teaches: further comprising a housing 82 (see Fig. 10A-10B, [0062]) of a hydrophilic swelling substance hydrogel (see [0062]), wherein the self-expanding structure of the shape-memory metal 88 is formed of shape memory material nitinol (see [0061]) is present when compressed in the housing 82 (see Figs. 10A-10B, 88 is compressed within 82).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hornscheidt to incorporate the teachings of Leopold and have a marking body further comprising a housing of a hydrophilic swelling substance, wherein the self-expanding structure of the shape-memory metal is present when compressed in the housing. Motivation for such can be found in Leopold, as this allows the outer housing to be absorbed by the body over time while leaving the marker behind, allowing the housing carry the marker correctly into the biopsy cavity (see [0062]). 
In regards to claim 12, the combination of Hornscheidt and Leopold teaches: the marking body according to claim 11, see 103 rejection above. Leopold further teaches: wherein the hydrophilic swelling substance is a hydrogel (see [0062], hydrogel) or a collagen (see [0062], collagen).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771